DETAILED ACTION

Response to Amendment
The Amendment filed 11/08/2021 has been entered.  Claims 1-35 remain pending in the application.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 08/30/2021.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-5, 7-8, 10-12, 14-15, 17, 26-30, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 20170334023 A1), in view of Gökelma et al., Characteristics of Ti6Al4V Powders Recycled from Turnings via the HDH Technique, Metals 2018, 8(5), 336; https://doi.org/10.3390/met8050336, May 9, 2018.  
Regarding claims 1, 11, 17, 26, and 35, Mohr teaches a “method for additive manufacturing of turbomachine components” (which reads upon “a method of additively manufacturing a part, the method comprising”, as recited in the instant claim; title).  Mohr teaches that “the LENS process may include delivering a build material (e.g., the powdered materials) into a path (e.g., energy beam) of a high powered laser to form a 
Mohr is silent regarding wherein the masticated particles are formed by masticating an embrittled non-powdered source material.  
Gökelma is similarly concerned with source materials for additive manufacturing (abstract).  Gökelma teaches that “in order to decrease the cost of powder production and increase the recycling rate of the turnings, the hydrogenation-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mixture of the elemental powders of Mohr with recycled scrap, as taught by Gökelma to reduce the cost of the source powder and to reuse what would otherwise be scrap.  Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  Here, Gökelma teaches that the recycled powder made from scrap is suitable for use in 3D additive manufacturing.  
Regarding claims 2-3 and 27-28, modified Mohr teaches the methods of claims 1 and 26 as stated above.  Gökelma teaches that “the hydrated turnings were milled at room temperature in the steel ball milling equipment (MM 301, Retsch GmbH, Haan, Germany) with the frequency of 20 s−1 for up to four minutes and sieved under 100 μm” (page 2).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 40-180 μm overlaps the range disclosed by the prior art of under 100 μm.  Here, the claimed range of 40-180 μm lies inside the range disclosed by the prior art of under 100 μm.  Accordingly, the prior art renders the claim obvious.  
Regarding claims 4 and 29, modified Mohr teaches the methods of claims 1 and 26 as stated above.  Gökelma teaches that “the flowability of the powder was measured as 38.93 ± 1.55, which is accepted as “fair-aid not needed” or “some cohesiveness”” (page 4).  Gökelma uses flowability measurement by AOR (angle of repose), rather than Hall flow testing.  Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  
Regarding claims 5, 12, and 30, modified Mohr teaches the methods of claims 1, 11, and 26 as stated above.  Mohr teaches that “the metal alloy may be a superalloy, such as a nickel-based superalloy or a cobalt-based superalloy” (paragraph [0021]).  Gökelma teaches “Ti6Al4V alloy” (page 1).  
Regarding claims 7-8, 14-15, and 32-33, modified Mohr teaches the methods of claims 1, 11, and 26 as stated above.  Mohr teaches that “each of the layers may include at least one metal alloy” (paragraph [0021]).  Mohr teaches that “the metal alloy may be a superalloy, such as a nickel-based superalloy or a cobalt-based superalloy” (paragraph [0021]).  Mohr teaches that “the metal alloy may also be a high temperature metal alloy, such as stainless steel, an alloy of titanium, an alloy of chromium, or the like” (paragraph [0021]).  Mohr teaches that “the metal alloy of each of the layers may be formed from one or more powdered materials, and that the powdered materials used to form the metal alloy of each of the layers may include one or more metals, one or more metalloids, one or more non-metals, one or more additives, or any combination thereof” (paragraph [0021]).  
Regarding claim 10, modified Mohr teaches the method of claim 1 as stated above.  Gökelma teaches that “turnings were then hydrogenated to form a brittle titanium hydrate for easy milling down to a size of less than 100 μm” (page 2).  Gökelma teaches that “then powders of Ti6Al4V were dehydrogenated as a final step” (page 2; see also FIG. 1).  

Claims 18, 20-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 20170334023 A1).
Regarding claims 18 and 25, Mohr teaches a “method for additive manufacturing of turbomachine components” (which reads upon “a method of additively manufacturing a part, the method comprising”, as recited in the instant claim; title).  Mohr teaches that “the LENS process may include delivering a build material (e.g., the powdered materials) into a path (e.g., energy beam) of a high powered laser to form a molten pool of the powdered material, and solidifying the molten pool to form each of the layers” (which reads upon “flowing faceted particles through deposition nozzle of a directed energy deposition additive manufacturing apparatus, and melting the faceted particles exiting the at least one respective deposition nozzle so that powder particles from each deposition head form the part”, as recited in the instant claim; paragraph [0031]).  Mohr teaches that “the gas from the gas supply 410 may carry or feed the powdered materials 414 to the deposition nozzle 408 via the conduit 416, the powdered materials 414 may then be dispensed from the deposition nozzle 408, melted by the laser 412, and deposited onto the substrate 418 to form each of the layers 130, 132 of the metallic article 102” (which reads upon “flowing particles through a deposition nozzle 
Regarding claims 20-21 and 23-24, Mohr teaches the methods of claim 18 as stated above.  Mohr teaches that “each of the layers may include at least one metal alloy” (paragraph [0021]).  Mohr teaches that “the metal alloy may be a superalloy, such as a nickel-based superalloy or a cobalt-based superalloy” (paragraph [0021]).  Mohr teaches that “the metal alloy may also be a high temperature metal alloy, such as stainless steel, an alloy of titanium, an alloy of chromium, or the like” (paragraph [0021]).  Mohr teaches that “the metal alloy of each of the layers may be formed from one or more powdered materials, and that the powdered materials used to form the .  

Claims 6, 9, 13, 16, 31, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohr (US 20170334023 A1) and Gökelma et al., Characteristics of Ti6Al4V Powders Recycled from Turnings via the HDH Technique, Metals 2018, 8(5), 336; https://doi.org/10.3390/met8050336, May 9, 2018 as applied to claims 1, 11, and 26 above, and further in view of Durejko et al. The Application of Globular Water-Atomized Iron Powders for Additive Manufacturing by a LENS Technique, Materials 2018, 11, 843; doi:10.3390/ma11050843, from IDS.  
Regarding claims 6, 13, and 31, modified Mohr teaches the methods of claims 1, 11, and 26 as stated above.  Mohr teaches that “the fabrication assembly 402 may include a powder feeder 406, a deposition nozzle 408, a gas supply 410, a heat source or laser 412, or any combination thereof” (which reads upon “storing the masticated particles in a hopper coupled to the deposition nozzle”, as recited in the instant claim; paragraph [0046]).  Mohr teaches that “the powder feeder 406 may be configured to 
Mohr is silent regarding at least periodically vibrating the hopper to induce flowing of the masticated particles from the hopper to the deposition nozzle.  
Durejko is similarly concerned with Powders for Additive Manufacturing by a LENS Technique (title).  Durejko teaches that “vibrations incorporated mechanically into the LENS powder feeding system substantially improved the flow rate vs. feeding rate dependence” (abstract).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vibration to the method of Mohr, as taught by Durejko to substantially improve the flow rate.  
Regarding claims 9, 16, and 34, modified Mohr teaches the methods of claims 7, 14, and 32 as stated above.  Mohr teaches that “the properties of the metal alloy formed may also be determined, at least in part, by respective particle shapes and/or sizes of each of the elemental powders contained in the powdered materials” (paragraph [0034]).  Mohr teaches that “particle shapes and/or sizes of the elemental powders and/or the particulates may be controlled by subjecting each or a mixture of the elemental powders to one or more shaping and/or sizing processes” (paragraph [0034]).  Mohr teaches “shaping at least one of the two or more elemental powders to provide the at least one of the two or more elemental powders with uniform shapes” 
Mohr is silent regarding wherein the uniform shape is spherical.  
Durejko is similarly concerned with Powders for Additive Manufacturing by a LENS Technique (title).  Durejko teaches that “historically, powders with spherical particle morphology produced by gas and plasma-assisted atomization have been considered as most suitable for this application” (page 1).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the uniform particles of Mohr to be spherical, as taught by Durejko because spherical powders have been considered as most suitable for this application.  

Claims 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohr (US 20170334023 A1) as applied to claims 18 and 20 above, and further in view of Durejko et al. The Application of Globular Water-Atomized Iron Powders for Additive Manufacturing by a LENS Technique, Materials 2018, 11, 843; doi:10.3390/ma11050843, from IDS.  
Regarding claim 19, modified Mohr teaches the methods of claim 18 as stated above.  Mohr teaches that “the fabrication assembly 402 may include a powder feeder 406, a deposition nozzle 408, a gas supply 410, a heat source or laser 412, or any combination thereof” (which reads upon “storing the masticated particles in a hopper coupled to the deposition nozzle”, as recited in the instant claim; paragraph [0046]).  Mohr teaches that “the powder feeder 406 may be configured to deliver the powdered 
Mohr is silent regarding at least periodically vibrating the hopper to induce flowing of the masticated particles from the hopper to the deposition nozzle.  
Durejko is similarly concerned with Powders for Additive Manufacturing by a LENS Technique (title).  Durejko teaches that “vibrations incorporated mechanically into the LENS powder feeding system substantially improved the flow rate vs. feeding rate dependence” (abstract).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vibration to the method of Mohr, as taught by Durejko to substantially improve the flow rate.  
Regarding claim 22, modified Mohr teaches the methods of claim 20 as stated above.  Mohr teaches that “the properties of the metal alloy formed may also be determined, at least in part, by respective particle shapes and/or sizes of each of the elemental powders contained in the powdered materials” (paragraph [0034]).  Mohr teaches that “particle shapes and/or sizes of the elemental powders and/or the particulates may be controlled by subjecting each or a mixture of the elemental powders to one or more shaping and/or sizing processes” (paragraph [0034]).  Mohr teaches “shaping at least one of the two or more elemental powders to provide the at least one of the two or more elemental powders with uniform shapes” (claim 5).  Gökelma teaches 
Mohr is silent regarding wherein the uniform shape is spherical.  
Durejko is similarly concerned with Powders for Additive Manufacturing by a LENS Technique (title).  Durejko teaches that “historically, powders with spherical particle morphology produced by gas and plasma-assisted atomization have been considered as most suitable for this application” (page 1).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the uniform particles of Mohr to be spherical, as taught by Durejko because spherical powders have been considered as most suitable for this application.  

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.  Applicant argues that Mohr discloses "[t]he particle shapes and/or sizes of the elemental powders and/or particulates may be controlled by subjecting each or a mixture of elemental powders to one or more shaping and/or sizing processes" (remarks, page 9).  Applicant argues that Mohr is wholly silent with respect to "... the masticated particles are formed by masticating an embrittled non-powdered source material" as recited in claim 1 (remarks, page 9).  Applicant further argues that this is clearly not what is recited in Applicant's claim 1 where the masticated particles are formed by "masticating an embrittled non- powdered source material" (i.e., a material not in a powdered form and that was not manufactured specifically for additive In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that Claim 18 recites "... flowing faceted particles through deposition nozzles of a plurality of deposition heads of a directed energy deposition additive manufacturing apparatus; and melting the faceted particles exiting at least one respective deposition nozzle of each of the plurality of deposition heads so that powder particles from each deposition head form the part" and that these features are not disclosed or suggested by Mohr (remarks, pages 9-10).  Applicant argues that In re Harza pertains to the duplication of parts of an apparatus claim; however, as noted above, claim 18 is a method claim and it is the steps of the method that must be disclosed or suggested by the prior art (remarks, page 10).  Applicant further argues that Mohr simply does not and cannot disclose or suggest these claimed features of method claim 18 because Mohr is silent regarding a plurality of deposition heads .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733